 104DECISIONS OF NATIONAL LABOR RELATIONS BOARDTrico DisposalService,Inc.andInternational Broth-erhoodof Teamsters, Chauffeurs, Warehousemenand Helpersof America,Refuseand Salvage Driversand HelpersUnion Local 609. Cases 6-CA-5251and 6-RC-5623June 14, 1971DECLARATORY ORDERPursuant to Section 102.105 and 102.106 of theBoard's Rules and Regulations, Series 8, as amended,the General Counsel has filed a petition for a Declara-tory Order to determine whether the Board would as-sert jurisdiction over Trico Disposal Service, Inc.,herein called the Employer.In pertinent part, the petition alleges as follows:1.InternationalBrotherhoodofTeamsters,Chauffeurs,Warehousemen and Helpers of America,Refuse and Salvage Drivers and Helpers Union Local609, herein called the Union, is the Charging Party inthe unfair labor practice proceeding, Case 6-CA-525 1,and is the Petitioner in the representation proceeding,Case 6-RC-5623, both involving the Employer herein.Subsequent to the hearing in the representation pro-ceeding, in which the issue of jurisdiction was raised bythe Employer, the Union filed the unfair labor practicecharge, but did not file a request to proceed. Accord-ingly, no decision in the representation case has issued.2. The Employer is a California corporation engagedin the collection and removal of garbage, rubbish, andtrash in the Pittsburgh, Pennsylvania, area. Its grossannual income of approximately $100,000 is derivedfrom services performed for the U.S. Army public enti-ties, and private parties. The Employer has three con-tracts with the U.S. Army for the collection of garbage,rubbish, and trash at missile sites and related housingunits in the Pittsburgh area. The contracts are effectivefrom July 1, 1970, through June 30, 1971, and have atotal value of $26,490.96. The Employer also has acontract with the Allegheny County Institutional Dis-trict,political subdivision of the Commonwealth ofPennsylvania, for the removal of garbage, rubbish, andtrash from a hospital administered and maintained bythe said Institutional District. This contract, effectivefrom June 15, 1970, through June 14, 1971, is valuedat $19,956. The Institutional District pruchases sup-plies and materials in excess of $50,000 per annumfrom outside the Commonwealth for use at the hospi-tal.The Employer also has collection contracts withtwo Pennsylvania boroughs neither of which meet anyof the Board's jurisdictional standards. The total perannum value of such contracts is $47,646. In addition,the Employer receives from various private accountsapproximately $2700 per annum for collection services.191 NLRB No. 173.On October 27, 1970, the Union filed with thePennsylvania Labor Relations Board, herein called theState Board, a petition for investigation and certifica-tion of representative involving the Employer. TheState Board proceeding is still pending, subject to theBoard's determination of the jurisdictional issue herein.4.Although served with a copy of the petition herein,no response as provided by the Board's Rules andRegulations has been received from either the Em-ployer or Union.On the basis of the above, the Board is of the opinionthat:1.The Employer is a nonretail enterprise engaged inthe collection and removal of garbage, rubbish, andtrash in the Pittsburgh Pennsylvania, area.2.The Board's current standard for asserting juris-diction over a nonretail enterprise within its statutoryjurisdiction is a minimum of $50,000 outflow or inflow,direct or indirect.Siemons Mailing Service,122 NLRB81, 85. The petition does not establish that the Em-ployer's operations satisfy the Board's nonretail juris-dictional standard because, even if the services ren-dered under the Employer's contracts with the U.S.Army and the Institutional District are considered in-direct outflow, their total value is less than the $50,000required underSiemons.However, the Employer's ser-vices to the Institutional District constitute indirectoutflow' and therefore establish the Board's legal orstatutory jurisdiction over the Employer.3. InReady Mixed Concrete & Materials, Inc., 122NLRB 318, the Board determined "to assert jurisdic-tion over all enterprises as to which the Board hasstatutory jurisdiction, whose operations exert a sub-stantial impact on the national defense, irrespective ofwhether the enterprise's operations satisfy any of theBoard's other standards." Here, as indicated above, theEmployer's operations, while not meeting any of theBoard's other standards, come within the Board's legalor statutory jurisdiction. Further, the Employer has acontract with the U.S. Army for the collection andremoval of garbage, rubbish, and trash at missile sitesand related housing units in the Pittsburgh area. Theservices rendered under this contract are valued at$26,490.96.We are of the opinion that the Employer'sservices rendered to the U.S. Army exert a substantialimpact on national defense within the meaning of theReady Mixedstandard and, therefore, satisfy that stan-dard.''Since the amount ofthe InstitutionalDistrict'sout-of-statepurchasesare in excessof $50,000, and are ofa magnitudewhich would justify theBoard assertingjurisdiction over it, if it were notexempt as a politicalsubdivision under Section 2(2) of the Act,the Board treats the servicesrendered it by the Employeras indirectoutflow forjurisdictional purposesCarroll-Naslund Disposal, Inc.,152 NLRB 8613Calhoun Drywall Company,139 NLRB 383,John P. Phillips PlasteringCompany, Inc.,145NLRB 1608,JosephWeinsteinElectric Corp.,152NLRB 25; seeCanal MaraisImprovementCorp.,129 NLRB 1332; Cf. TRICO DISPOSAL SERVICE, INC.Our dissenting colleague apparently thinks that la-bor disputes which interfere with the removal of theimpressive amounts of garbage, trash, and other wastesresulting from the operations of a 2-million-man armywould not exert a substantial impact on the nationaldefense. It is probably true that the Army could usesoldiers to dispose of its garbage. But the Army hasmade a determination that, all things considered, it isbetter not to use soldiers as garbagemen when there areso many other pressing national defense tasks to whichthey can attend. One can disagree with that decision,but we are disposed to leave such decisions to the con-sidered judgment of those whose task it is to give us thebest possible national defense for our national defensedollars.In 1958, the Board, in response to various SupremeCourt decisions, abandoned standards adopted in 1954for the purpose of restricting its exercise of jurisdic-tion.' Among other liberalizing actions, the Board thenannounced that it would henceforward apply the na-tional defense standard first adopted in 1950,° underwhich jurisdiction was asserted over enterprises doingbusiness with the military departments without regardto dollar amounts.5 The Board adopted this nationaldefense standard "because it believes that it has a spe-cial responsibility as a Federal Agency to reduce thenumber of labor disputes whichmighthave an adverseeffect on the Nation's defense efforts."6 (Emphasis sup-plied.)The Congress, in 1959, amended the Act toprovide,inter alia,that the Board must assert jurisdic-tion over all labor disputes over which it would haveasserted jurisdiction under Board standards in effect onJuly 31, 1959; i.e., the 1958 standards. This action ofCongress, among other things, persuades us that it isnot only desirable that we protect the exercise of Sec-tion 7 rights by employees of this Employer, but thatit is necessary to do so, if we are to effectuate theHesperia Liquid Gas Company,165 NLRB 756.'For a discussion of the reasons for the change in policy seeSiemonsMailing Service,122 NLRB 81InReady Mixed Concrete & Materials, Inc., supra,the national defensestandard was stated as applying to operations which "exert a substantialimpact on the national defense,irrespective of whether the enterprise'soperations satisfy any of the Board's other jurisdictional standards." InWestport Moving and Storage Company, Crate Making Division,91 NLRB902 (1950), the Board stated, "We find that it will effectuate the policies ofthe Act to assert jurisdiction over enterprises which substantially affect thenational defense."In that case the Board asserted jurisdiction over an enter-prise which, under contract to the Army, was engaged in making boxes forshipment of personal effects of military personnel and had annual grossreceipts amounting to $21,000.6InClyde M. Furr,98 NLRB 1288, jurisdiction was asserted over anemployer who had a $1,740 contract to do caulking on three dormitories anda fire station at an Army installation. InRichland Laundry & Dry Cleaners,93 NLRB 680,the Board asserted jurisdiction over a cleaning establishmentdoing business on an atomic energy reservation solely on its relationship tothe national defense effort arising from its doing business on the premisesof a defense facility, without regard to whether its business was absolutelyessential to the operations of that facility6Ready Mixed Concrete & Materials, Inc., supra.105policies embodied in the Act by express congressionalenactment.Had the Army contracted with a large multimilliondollar corporation for the removal of garbage from allits numerous installations, no one would question theimportance of the task or the correctness of a decisionto assert jurisdiction. But as the Supreme Court hasstated:The Act establishes a framework within which theBoard is to determine "whether proscribed prac-tices would in particular situations adversely affectcommerce when judged by the full reach of theconstitutionalpower of Congress. Whether or nopracticesmay be deemed by Congress to affectinterstate commerce is not to be determined byconfining judgment to the quantitative effect of theactivities immediately before the Board. Appro-priate for judgment is the fact that the immediatesituation is representative of many others through-out the country, the total incidence of which if leftunchecked may well become far-reaching in itsharm to commerce."Polish Alliance v. LaborBoard,322 U.S. at 648. See also,Labor Board v.Fainblatt,306 U.S. at 607-608.'Within that framework, it matters not that the Armychooses to contract with numerous small enterprisesrather than to one or two large enterprises; the effect oflabor disputes among employees involved in such workon the national defense is the same.For the foregoing reasons, we cannot agree with ourdissenting colleague to decline to exercise jurisdictionherein.Accordingly, the Board has determined and the par-ties are advised pursuant to Section 102.110 of theBoard'sRules and Regulations and to Section 101.43of the Board's Statements of Procedure that:On the facts submitted herein, the Board would as-sert jurisdiction because the Employer's operations ex-ert a substantial impact on national defense.CHAIRMAN MILLER, dissenting:Twenty-six thousand dollars worth of garbage haul-ing ought to take away a lot of garbage. But the re-moval of even that impressive quantity of waste fromPittsburgh missile sites and Army housing units doesnot persuade me that the Employer here exerts a "sub-stantial impact on national defense.""Substantial impact" continues to be our announcedtest in these cases, and I would therefore attempt toapply it as best I can to the facts of each case. As someof the cases cited in the majority demonstrate, one mayquestion just what standards or criteria have been usedon some occasions in the past where seemingly minis-cule contracts covering quite clearly nonessential de-'N..L.R.Bv.RelianceFuel Oil Corp.,371 U S. 224, 226. 106DECISIONSOF NATIONALLABOR RELATIONS BOARDfense functions have been used to justify an assertion ofjurisdiction.But, in my view,unless we are prepared to abandonthe "substantial impact"test and retreat to somethinglike "any conceivable impact,"we are called on, incases such as this one, to exercise our best judgment asto what is substantial and what is not. And, despite themajority's rhetoric,I am not persuaded that it is properto use as a criterion whether the function involved,intoto,is of importance to the defense effort.Rather, asI understand it, we are called on to decide in each casewhether the operations ofthe particular contractorareof sufficient significance to have asubstantial impactonnational defense.Utilizing that test, it is my judgment that the opera-tions of this particular contractor have only a minorimpact on national defense.Thus, in a day of rising caseloads and not so rapidly rising budgets, I would notreach out to assert jurisdiction here and would insteadsuggest that reasonable prudence dictates we ought notdo so.